IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DOMENIC P. DISTEFANO and )
DEBRA DISTEFANO )
)
Plaintiffs, )
)
Vv. )
)
KW SOLAR SOLUTIONS, INC., ) C.A. No. N16C-11-015 CLS
and DALE WOLF, )
)
Defendants. )
)
)
)
)

Date Submitted: March 15, 2019
Date Decided: June 27, 2019

Upon Defendants KW Solar Solutions, Inc.,
and Dale Wolf’s Motion to Exclude Plaintiffs’ Expert
DENIED.

Blake A. Bennett, Esquire, Christopher H. Lee, Esquire, Cooch and Taylor, P.A.,
Wilmington, Delaware, Attorney for Plaintiffs.

Robert D. Goldberg, Esquire, Biggs and Battaglia, Wilmington, Delaware, Attorney
for Defendants.

SCOTT, J.
Background

Plaintiffs Domenic P. DiStefano and Debra DiStefano claim Negligent
Construction/Installation, Breach of Contract, Breach of Express Warranty, Breach
of Implied Warranty, and Violation of Consumer Fraud Act against Defendants KW
Solar Solutions, Inc., (“Solar”) and Dale Wolf.' Plaintiffs are the owners of a single
family home located at 810 Cheltenham Road, Wilmington, Delaware (the
“Property”).*

On around February 23, 2010, Plaintiffs, Wolf, and Solar entered into a
contract whereby Wolf and Solar agreed to install solar panels on the roof of the
Property. Solar and Wolf installed the solar panels on or about April 19, 2010.3 By
around early May 2016, water began to leak through the ceiling of the Property.*
Upon further inspection, Plaintiffs discovered that a portion of their roof had rotted
and observed substances around the leak that they suspected to be mold. Thereafter,
in the same month, Plaintiffs hired Steven Levy of Certified Mold Inspections, Inc.,
to “perform an assessment and testing of the impacted areas of the home to validate

if an unusual mold condition existed within the property.”®

 

| See generally Am. Compl. (June 1, 2018) (D.I. 35).
2 Id. § 2.
3 Id. J 6.
4 Id. § 20.
5 Pls.” Opp’n to Defs.’ Mot. to Exclude Pls.’ Expert at 2 (June 22, 2018) (D.I. 38)
(hereinafter, “Pls.” Opp’n to Defs.’ Mot.}.
® Td.
2
Plaintiffs allege that the solar panel installation process suffered from
numerous, serious installation and construction defects and that these design and
construction defects created a route for water to infiltrate the building envelope.’
Plaintiffs assert that as a direct and proximate cause of Defendants’ acts and
omissions, the defects in the installation process have resulted and will result in
severe water and moisture penetration, deterioration, unattractiveness, loss in
marketability and market value, structural and physical instability, and other
dangerous conditions.* The complaint requests damages in the amount necessary to
repair the Property and properly compensate the Plaintiffs.”

Plaintiffs seek to offer Mr. Levy as an expert witness to testify on how the
leak in the attic led to elevated mold levels throughout the house thereby requiring
remediation to prevent the mold from damaging the structure of the house.'°

At the Daubert hearing, Mr. Levy testified that upon arriving to the Property

he noticed there was severe damage in the attic and observed mold all around the

 

7 Am. Compl. §§ 8, 11. Plaintiffs allege that the installation defects include, but are
not limited to: (i) use of improper and unsuitable mounting kits; (11) use of screws
where installation called for galvanized nails; (iii) improper cutting of shingles in
an attempt to secure the solar panels; (iv) improper cutting of the roof membrane
while in the process of cutting shingles; (v) failure to consult an engineer when
deviating from standard installation practices; and (vi) failure to assure the
installation was water tight. Jd. § 10.
8 Id. 14.
"Id. at 11.
© Pls.” Suppl. Br. in Opp’n to Defs.’? Mot. to Exclude Pls.’ Expert at ] (Mar. 15,
2019) (D.1. 65) [hereinafter, “Pls.” Suppl. Br.”].

3
ventilation system.'' Though he testified that there is always a possibility that the
mold could have been caused by other sources within the house and admitted that he
had not noted other potential sources in his Report, Mr. Levy stated that he did
examine other areas of the attic to determine if there were other sources of mold that
could have gotten into the attic HVAC system.'? Mr. Levy testified that in his expert
opinion, “it was very obvious . . . how the mold got there.”!°

He further testified that he suspected there might be mold present on the first
floor after the May 2016 inspection revealed that there was mold in the attic HVAC
system.'4 Mr. Levy testified that, based on his training, he suspected the
contamination may have spread to the basement HVAC system.'° For this reason,
Mr. Levy conducted a second inspection in June 2016 where it was confirmed there
was mold in the basement HVAC system.'® In both inspections, Mr. Levy
determined the presence of mold from interpreting the lab results of the samples he
gathered from the Property during his inspections. From the results, Mr. Levy

determined that remediation was necessary based on his experience, training, and

the industry standards.'’? Mr. Levy testified that he bases his reports on various

 

"Td. at 24.

12 Td. at 24-25.

13 Td. at 7-8, 32-33.

'4 Td. at 27.

1S Td.

NS a.

'7 Tr, Daubert Hearing at 43-47, 50-52, 62-64.

4
guidance documents referenced in the Reports themselves, with one being the ICRC
§520.!8

Defendants argue that the Court should exclude Mr. Levy’s testimony because
Mr. Levy is not qualified to offer opinion testimony in this case. Specifically,
Defendants contend that (1) Mr. Levy’s Reports do not contain an opinion of
reasonable professional probability or certainty;'? (2) Mr. Levy’s opinions lack any
scientific basis;*° and (3) Mr. Levy does not have the necessary knowledge, skill,
experience, training, or education in the appropriate field.”

Parties’ Assertions

Defendants first claim that Mr. Levy is not qualified in the relevant areas,””
Defendants argue that because Mr. Levy “has no degrees from any academic
institution relating to mold” that he is not qualified to testify that “the molds he
believes to be present in the Plaintiffs’ home pose a danger to them.” Defendants

contend that Mr. Levy lacks the ability to test for mold himself because he “merely

 

18 7d. at 43 (“[The IICRC $520] is a certification document that talks about source
of removal.”). “IICRC” stands for “Institute of Inspection Cleaning and Restoration
Certification.

') Defs.” Memo. in Supp. of Mot. to Exclude Pls.’ Expert at 4-6 (Mar. 15, 2019) (D.L.
66) (hereinafter, “Defs.” Memo.” ].

20 Td. 6-8.

21 Td. at 2-4.

22 Defs.’ Memo at 2.

3 Id. at 2-4.
collects samples and then sends the samples away to a lab where they are tested.””4
For this reason, according to Defendants, Mr. Levy is qualified to “look for mold,
but cannot express an opinion on the possible health effects of what he finds.””
Defendants additionally argue Mr. Levy is neither qualified to opine as to when the
observed mold condition began or how it originated, nor is he qualified to testify as
to how mold can spread and contaminate other parts of the home. Moreover,
Defendants contend that because Mr. Levy is admittedly not a medical professional,
he is unable to make a correlation regarding whether or not the molds he found pose
a health risk to Plaintiffs.?° In support of this contention, Defendants direct the Court
to three cases wherein the plaintiffs sought damages for physical illness associated
with mold exposure.

Plaintiffs respond that Mr. Levy has over sixteen years of experience as a mold
inspector and remediator, has performed over 6,000 mold specific investigations, is
licensed in other states, and has a variety of certifications in and around building

science mold inspection and testing.”’ In particular, Plaintiffs note that Levy has

been certified by the National Association of Mold Professionals as a Certified Mold

 

24 Td. at 4.

> Id. at 2-3.

26 Defs.” Memo. at 6.

27 Pls.’ Suppl. Br. at | (citing Tr. Daubert Hearing at 3-4).

6
Inspector and Certified Mold Remediator since 2003.** Plaintiffs additionally assert
that given there are no allegations of any medical effects from the mold, it is
irrelevant that Mr. Levy would not be qualified to offer an opinion on the possible
health risks to Plaintiffs caused by the presence of mold.”

Defendants next assert that the Reports lack the requisite professional
certainty or probability. Defendants claim that Mr. Levy’s reports do not draw
professional opinions, only that Mr. Levy conducted an inspection, drew samples,
and sent those samples to independent laboratories for analysis.°? Defendants reason
that Mr. Levy cannot reach a reasonable professional conclusion based on his
interpretation of the laboratory results because he did not conduct the laboratory
analysis of the samples himself.*'! Further, Defendants claim that the language in
Mr. Levy’s report indicates there is no articulated standards for typical or
permissible levels of mold contamination.” Defendants urge that since there is no
standard by which one can measure the danger that the mold may pose, Plaintiffs

must show that their well-being was endangered by showing that they actually

 

28 Pls.” Opp’n to Defs.’ Mot. at 5 (“As NAMP explains, “[t]his level of membership
is only given to Mold Inspectors and Remediators who demonstrate a thorough
knowledge and proficiency with all aspects of mold inspections and or
remediations.”) (citations omitted).

2° Pls.’ Suppl. Br. at 2.

30 Defs.” Memo. at 3-4.

3 Id,

32 Defs.’ Daubert Br. at 8.
suffered a mold induced injury, or providing a medical professional’s conclusion
that the slightly elevated mold level posed a danger to them.*?

Plaintiffs counter that Mr. Levy, as a certified mold inspector, followed
industry standards to reach his conclusion that the leak caused by the solar panel
installation led to the unacceptable levels of mold identified in his reports.”
Plaintiffs argue that Mr. Levy’s expertise is in understanding how to collect samples
for testing and interpreting laboratory results. Plaintiffs contend that Mr. Levy
relied on controlling industry guidelines, his extensive training, and his sixteen years
of experience to determine that the unusual levels of mold inside the Property
required remediation.*°

Moreover, Plaintiffs argue that the absence of articulated standards or
guidelines for interpreting results of fungal samples does not imply there is no basis
to determine whether the house had excessive mold.*’ Plaintiffs assert that industry
standards require experts in the field to compare the mold levels inside the house

and outside the house in addition to reviewing whether the specific types of mold

 

33 Pls.’ Opp’n to Defs.’ Mot. at 9.
34 Td. at 7.

3° Td.

36 Pls.’ Suppl. Br. at 5.

37 Id. at 8.
are pathogenic or toxic.** According to Plaintiffs, Mr. Levy followed this
methodology and concluded that remediation is necessary.”
Standard of Review*®

Delaware Rule of Evidence 702 (D.R.E. 702) governs the admissibility of

expert testimony and provides as follows:

A witness who is qualified as an expert by knowledge, skill, experience,
training, or education may testify in the form of an opinion or otherwise
if:

(a) The expert’s scientific, technical, or other specialized knowledge
will help the trier of fact to understand the evidence or to
determine a fact in issue;

(b) The testimony is based upon sufficient facts or data;

(c) The testimony is the product of reliable principles and methods;
and

(d) The expert has reliably applied the principles and methods to the
facts of the case.*!

D.R.E. 702 is substantially similar to Federal Rule of Evidence 702, *? which

is governed by Daubert v. Merrell Dow Pharmaceuticals, Inc.,° and Kumho Tire

 

38 Id, 8-9.

9 Td. at 9.
40 See Williams v. Pizza Hut of Kirkwood Highway, Inc., 2011 WL 7453547 (Del.

Super. Ct. Nov. 1, 2011); Livesay v. Heagy, 2004 WL 3928262, at *1 (Del. Super.
Ct. Dec. 20, 2004).

41D. R.E. 702.
42 See M.G. Bancorporation, Inc. v. Le Beau, 737 A.2d 513, 521 (Del. 1999), as

modified on denial of reargument (May 27, 1999) (“Since Delaware Rule of
Evidence 702 is identical to its federal counterpart, we rely upon the United States
Supreme Court's most recent authoritative interpretation of Federal Rule of Evidence
702.”).

43.509 U.S. 579 (1993).
Co., Ltd. v. Carmichael.** In Daubert, the United States Supreme Court held that
F.R.E. 702 requires the trial judge to act as a “gatekeeper” and determine whether
the proffered expert testimony is not only relevant, but reliable.“° The factors
considered in this determination are “meant to be helpful, not definitive, and may or
may not be pertinent depending on the nature of the issue, an expert's particular

246

expertise, and the subject of the testimony.”"” Those factors include:

(1) whether a theory or technique has been tested;

(2) whether it has been subjected to peer review and publication;

(3) whether a technique had a high known or potential rate of error and

whether there are standards controlling its operation; and

(4) whether the theory or technique enjoys general acceptance within a

relevant scientific community.*’
The focus of the Daubert analysis does not concern the resulting conclusions but
rather the principles and methodology used to form the expert's opinion.**

In addition to the Daubert analysis, the Delaware Supreme Court created a
five-prong test in determining the admissibility of scientific or technical expert’s

testimony. Therefore, this Court must also determine whether:*”

1. The witness is qualified;”°

 

44 526 U.S. 137 (1999).
45 Daubert, 509 U.S. at 589.
46 Norwood v. State, 813 A.2d 1141 (Table), 2003 WL 29969, at *2 (Del. 2003).

47 Daubert, 509 U.S. at 592-93.

“8 Id. at 594.

49 Will. v. Desperito, 2011 WL 7452803, at *3 (Del. Super. Ct. Oct. 24, 2011)
(citing Bowen v. El. DuPont de Nemours & Co., Inc., 906 A.2d 787, 795 (Del.
2006); Tolson v. State, 900 A.2d 639, 645 (Del. 2006)).

°9 See D.R.E. 702.

10
2. The evidence is otherwise admissible, relevant, and reliable;>!
3. The bases for the opinion are those reasonably relied upon by

experts in the field;

4. The specialized knowledge being offered will assist the trier of fact
to understand the evidence or determine a fact in issue;°? and

5. The evidence does not create unfair prejudice, confuse the issues, or

mislead the jury.°*

“(T]he proponent of the proffered expert testimony bears the burden of
establishing the relevance, reliability, and admissibility by a preponderance of the
evidence.”>> However, the proponent must only demonstrate that the expert’s
opinions are reliable.°° Thus, where an expert's opinion is challenged, “the trial
judge must decide if the expert's testimony ‘has a reliable basis in the knowledge

and experience of the relevant discipline.””*’

Discussion
The Court finds that Mr. Levy is qualified to provide expert testimony
regarding the presence and levels of mold in the areas of the Property that he tested

during each inspection.°* The standard set by D.R.E. 702 requires of an expert that

 

5! See D.R.E. 401; D.R.E. 402.
52 See D.R.E. 703.
53 See D.R.E. 702.

%4 See D.R.E. 403
55 Minner y. Am. Mortg. & Guar. Co., 791 A.2d 826, 843 (Del. Super. Ct. 2000).

56 Williams, 2011 WL 7452803, at *3 (citing Jn re Asbestos Litig., 911 A.2d 1176,

1201 (Del. Super. 2006)).
57 M.G. Bancorporation, 737 A.2d at 521 (citing Kumho, 526 U.S. at 138 (quoting

Daubert, 509 U.S. at 592)).
58 Each Report states that “the forensic sampling results [of the tests collected during

the inspection] are based only on the areas sampled and no conclusions can be made
1]
their “scientific, technical, or other specialized knowledge will help the trier of fact

9959

to understand the evidence or to determine a fact in issue.”’” Delaware precedent

likewise provides that a “witness is qualified as an expert by knowledge, skill,
experience, training, or education.”

According to Mr. Levy’s curriculum vitae, he is a certified: (1) mold inspector
and mold remediator with the National Association of Mold Professionals; (2)
indoor environmentalist and mold remediator with the Indoor Air Quality
Association; and (3) infrared thermographer with the Infraspection Institute. He is
an active member of the Indoor Air Quality Association, and is a council certified
microbial consultant and indoor environmentalist with the same. Additionally, Mr.
Levy is a licensed mold assessor in the state of Florida and the state of New York.

Mr. Levy is qualified to provide an expert opinion on mold assessment and

inspection, not only based on his experience, but on his training and certifications in

the relevant field.°) However, under the facts of this case, the Court finds that Mr.

 

regarding the air quality or unusual mold conditions for the rest of the property.”
Ex. 2 of Pls.’ Suppl. Br. at 19 [hereinafter, “May Report”]; Ex. 3 of Pls.’ Suppl. Br.
at 11 [hereinafter, “June Report”).

3? D.R.E. 702.
60 Sturgis v. Bayside Health Ass'n Chartered, 942 A.2d 579, 584 (Del. 2007).

6! The United States Supreme Court has made clear that the “test of reliability is
‘flexible’” and does not necessarily turn ona single factor. Kumho, 526 U.S. at 141-
142 (1999) (quoting Daubert, 509 U.S. at 594-95 (1993)); see, e.g., Chan Young Lee
v. Choice Hotels Int'l, Inc., 992 A.2d 1236, 2010 WL 1730674 at *5 (Del. 2010)
(finding the plaintiffs’ expert sufficiently qualified to testify on pool compliance
standards based upon the expert’s experience and specialized knowledge).

12
Levy is not qualified to testify as to the remediation necessary to prevent the mold
from damaging the Property’s structure.” Plaintiffs have alleged causes of action
sounding in Negligent Construction/Installation, Breach of Contract, Breach of
Express Warranty, Breach of Implied Warranty, and Violation of Consumer Fraud
Act against Defendants. Although Mr. Levy explained in his testimony that mold
“breaks down dead matter” and thus “can destroy the structural integrity of the home,
the structure,” his qualifications are insufficient to provide an expert opinion on
the extent of damage the level of mold detected in the Property has on the structure
of the home.

The Court next finds Mr. Levy’s methodology for mold testing sufficiently
reliable under Daubert. Mr. Levy conducted testing of the Property on two
occasions and recorded the findings of each visit in two separate reports (together,
the “Reports”). In May 2016, Mr. Levy tested the second floor and the attic,
including the attic roof sheathing directly affected by the leak. The May Report

reveals that Mr. Levy collected air samples from the master bedroom and the attic,

 

62 See Pls.’ Suppl. Br. at 1.
63 Tr. of Daubert Hearing at 42; see also id. at 42-58.

64 Pls.” Opp’n to Defs.’ Mot. at 2.

65 See generally May Report.
66 Id. at 2, 5; see also id. at 19-20 (“Air samples are collected via a Spore trap Cassette

for collecting viable and non-viable airbone mold spore samples. Spore trap cassette
samples were collected utilizing a spore trap cassette in conjunction with a high
volume air sampler. Ambient air samples were collected for five minute period at
an airflow rate of 15 liters per minute for inside and outside ambient air.”).

13
swab samples from the attic roof decking and the attic roof sheathing,’ as well as a
survey of indoor molds (SIMS) sample and a Mycotoxin sample from the attic
HVAC system.®® Additionally, Mr. Levy collected an air sample from the back and
the front of the property as a comparison sample to serve as a baseline for reference.”
In June 2016, Mr. Levy tested the first floor and the basement of the Property.” The
June Report indicates that Mr. Levy collected air samples from the ambient living
area and the basement HVAC area,”! as well as a mycotoxin sample, a swab sample,

2 Mr. Levy also collected

and SIM sample from the basement HVAC system.
comparison outside air samples from the front and the back of the home.”

The Reports state that Mr. Levy used a moisture meter and an infrared camera
to identify elevated moisture in the building materials.’* Each Report presents the
results of the “limited visual survey of the property” and includes general and

specific “mold decontamination recommendations.”” For each area of the Propert
perty

tested, the Reports contain photographs taken at the time the samples were collected.

 

67 Td. at 6, 9.

688 Jd at 11-12. See id. at 23 (“[SJurvey of indoor molds (SIMS)”).

69 Id. at 16-17. See id. at 20 (“The Outdoor reference air test is very helpful in
evaluating where there is an internally generated mold problem.”).

70 See generally June Report.

" Td. at 2, 8.

? Td. at 3-5.

® Id. at 9-10.

74 Id. at 1l; May Report at 19,

73 May Report at 1.
Where air or surface samples were taken during the inspection, the results of the
“completed independent laboratory analysis” are included as an attachment to the
Report.” All collected samples were sealed, labeled, and delivered to an
independent laboratory within 24 hours.’’ The Reports provide a “scope/protocol
for remediation” of the affected areas that the lab results indicated an unusual mold
condition or the presence of molds.

Moreover, the Reports state that such advised remediation for the impacted
areas follows the appropriate ITCRC $520 guidelines and or other generally accepted
standard of care guidelines, and note the following:

It is generally accepted in the industry that indoor fungal growth is

undesirable and inappropriate, necessitating removal or other

appropriate remedial actions. The New York City guidelines and EPA
guidelines for mold remediation in schools and commercial buildings
define the conditions warranting mold remediation.”®

At the Daubert hearing, Mr. Levy explained that in conducting a mold
investigation, he collects a sample of suspected mold and then sends the samples to

an accredited independent lab for analysis of the samples to identify the presence of

mold.”? He further testified that it is common, well-accepted practice in the industry

 

16 Td.

77 May Report at 20.

78 May Report at 21; June Report at 13.

7 Ty, Daubert Hearing at 18-19. Levy provided the following summary of the

procedure used to assess for mold:

15
to rely upon an independent laboratory.*” Thereafter, Mr. Levy reviews the results
of the lab tests and, together with his observations, uses the information gathered to
develop the Reports.

It is clear from the Reports and Mr. Levy’s testimony that the mold inspections
involved the objective methods of measuring and documenting the presence and
amount of mold in various areas of the Property in accordance with controlling
industry standards. Accordingly, the Court finds that Mr. Levy’s methodology 1S

sufficiently reliable as to aid the jury in reaching accurate results with regard to the

presence of mold.*!

In regard to the cause of the mold in the Property, however, the Court finds
that Mr. Levy is not qualified to testify that improper solar panel installation resulted

in the levels of mold revealed from his inspections. During his testimony, Mr. Levy

 

[T]esting is done when you go out into an environment, a home...
identify source areas . . . that may appear to be impacted by water
damage. There’s some suspicious, what we call growth. It looks like
it might be mold. We would collect it through a variety of different
means...aswab...atapelift...ahairsample... dust. We send it
into a lab. The lab would then take that sample. They prep it. And
they would look at it either under a microscope or depending on the
sampling methodology that they employ, they would use some other
kind of technology to identify if there was mold there or not. ... I don’t
do the analysis. I send it out to a third-party lab. I am certified and
licensed to collect them though.
Id.

89 Td. at 46.

81 See In re Paoli R.R. Yard Pcb Litig., 35 F.3d 717, 744 (3d Cir. 1994) (internal

quotation marks omitted).

16
admitted that he was “hired to identify where there was mold,” and acknowledged
that there is nothing in his background that would allow him to determine whether
the installation was defective.** When further questioned by the Court about his
expertise to determine a defective solar panel installation, Mr. Levy testitied: “Other
than having just a basic knowledge of how things should be installed on the outside
of the home... nothing.”*’ Despite this, Mr. Levy expressed in both Reports that
the root leak resulted from “wrongly” or “improperly” installed solar panels which
caused water to seep into the attic and other areas of the Property.*4

While Mr. Levy’s qualifications permit him to testify on general matters
known to experts in his industry, they do not grant him the expertise necessary to
provide conclusive opinions regarding the specific source of the mold in this case.*

This Court has held that “[c]ausation of injury must be supported by more than the

word of [the expert].”*° Put differently, “an expert’s failure to explain the basis for

 

82 Tr. Daubert Hearing at 7, 9 (“I’m not an engineer. I have not installed any solar
panels. . . . I can only tell you based on what I see and what I've assessed over the
years.”’).
83 Id. at 8.
84 May Report at 3, 10, 15, 18-19; June Report at 11.
85 Such general industry knowledge might include: common sources of mold, the
role of an HVAC system in releasing mold into a home’s living space, identifying
mold in different areas of the home, ete. See generally Environmental Protection
Agency, Mold Remediation in Schools and Commercial Buildings, EPA 402-K-01-
001 (Sept. 2008).
86 Jones v. Astrazeneca, LP, 2010 WL 1267114, at *9 (Del. Super. Ct. Mar. 31, 2010)
(citing Minner v. Am. Mortg. & Guar. Co., 791 A.2d 826, 851 (Del. Super. Ct.
2000)).

17
an important inference mandates . . . exclusion of his or her opinion.”*? The Court
will not accept Mr. Levy’s opinion simply because he says so. Because Mr. Levy’s
opinion on the installation of the solar panels as the cause for the molds discovered
in the home, is not based on sufficient facts or data and is not the product of reliable
methods, it fails to meet Daubert."
Conclusion

Plaintiffs seek to offer Mr. Levy’s opinion that the leak in the attic of the
Property led to elevated mold levels throughout the house and require remediation
to prevent the mold from damaging the home’s structure. The Court finds that, under
the facts of this case, Mr. Levy is sufficiently qualified to offer an expert opinion on
mold inspection and testing, based on the training, knowledge and experience he has

in this area as set forth in his curriculum vitae and described above.

For the forgoing reasons, Defendant’s Motion to Exclude Plaintiffs’ Expert is

DENIED.

IT IS SO ORDERED. _
SR

Judge Calvin L. Scott, Jr.

 

87 See id. at *9 n.90.
88 Wiercinski v. Brescia Properties, LLC, 2015 WL 227980, at *3 (Del. Super. Ct.
Jan. 15, 2015).

18